UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4367



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RAHEEL RAFIQ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CR-02-1187)


Submitted:   October 27, 2004          Decided:     November 24, 2004


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher J. Moran, Columbia, South Carolina, for Appellant.
Kevin Frank McDonald, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Raheel Rafiq was convicted by a jury for knowingly

entering a marriage for the purpose of evading a provision of the

immigration laws, in violation of 8 U.S.C. § 1325(c) (2000).          The

district court sentenced him to six months of imprisonment followed

by three years of supervised release.          Rafiq’s counsel filed an

appeal brief pursuant to Anders v. California, 386 U.S. 738 (1967),

raising for the court’s consideration the sufficiency of the

evidence to establish that offense but stating that, in his view,

there were no meritorious grounds for appeal.              Rafiq has been

informed of his right to file a pro se supplemental brief, but he

has not done so.    We affirm Rafiq’s conviction and sentence.

           This court reviews de novo the district court’s decision

to deny a Fed. R. Crim. P. 29 motion for acquittal.                United

States v. Ryan-Webster, 353 F.3d 353, 359 (4th Cir. 2003).         Where,

as here, the motion was based on insufficient evidence, “[t]he

verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”    Glasser v. United States, 315 U.S. 60, 80 (1942).

This court “ha[s] defined ‘substantial evidence,’ in the context of

a criminal action, as that evidence which ‘a reasonable finder of

fact   could   accept   as   adequate   and   sufficient   to   support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.’”

United States v. Newsome, 322 F.3d 328, 333 (4th Cir. 2003)


                                  - 2 -
(quoting United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir.

1996) (en banc)).

          In order to sustain a conviction for marriage fraud under

8 U.S.C. § 1325(c), the Government must prove beyond a reasonable

doubt that (1) the alien knowingly entered into a marriage; (2) the

marriage was entered into for the purpose of evading a provision of

the immigration law; and (3) the alien knew or had reason to know

of the immigration laws. United States v. Chowdhury, 169 F.3d 402,

405-06 (6th Cir. 1999); United States v. Ali, __ F. Supp. 2d __,

__, 2004 WL 1557357, at *3 (D. Kan. July 9, 2004).   A review of the

evidence presented at trial convinces us that the Government

established these elements.

          As required by Anders, we have reviewed the record and

have found no meritorious issues for appeal.   We therefore affirm

Rafiq’s conviction and sentence.   The court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.       If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED